Case 8:18-cv-01629-CEH-CPT Document 18 Filed 10/21/19 Page 1 of 1 PageID 64




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ZARINA CHAMPAGNE,

      Plaintiff,

v.                                                          Case No: 8:18-cv-1629-T-36CPT

PROGRESSIVE FINANCE HOLDINGS,
LLC,

      Defendant.
___________________________________/

                                          ORDER

      Before the Court is the parties’ Stipulation of Dismissal (Doc. 17). In accord with the

Stipulation of Dismissal, it is ORDERED AND ADJUDGED as follows:

      1)      The Stipulation of Dismissal is APPROVED (Doc. 17).

      2)      This cause is dismissed, without prejudice.

      3)      The Clerk is directed to CLOSE this case.

      DONE AND ORDERED in Tampa, Florida on October 21, 2019.




COPIES FURNISHED TO:
Counsel of Record
